Case: 13-5114      Document: 18      Page: 1     Filed: 02/24/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

     DOUGLAS R. BIGELOW TRUST, JAMIE
 MORTENSON, BETTY COFFIN, RONALD COFFIN,
   JANICE M. DONNAN, ELWELL FARMS, LLC,
       CLYDE CREQUE, MARY CREQUE,
  IRVING HALE, MARY HALE, CARRIE JONES,
  RICHARD JONES, DIANA MALLORY, LARRY
   MALLORY, KAREN MCLAUGHLIN, AND TIM
               MCLAUGHLIN,
                 Plaintiffs,

                               AND

        MARY LOU FEICHTENBINER TRUST,
                Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2013-5114
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 09-CV-0460, Judge Francis M. Allegra.
                  ______________________

                        ON MOTION
                    ______________________
Case: 13-5114      Document: 18      Page: 2     Filed: 02/24/2014



 2                          DOUGLAS R. BIGELOW TRUST    v. US



                           ORDER
     Mary Lou Feichtenbiner Trust moves without opposi-
 tion to voluntarily dismiss the above-captioned appeal.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion is granted. The appeal is dismissed.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21


 ISSUED AS A MANDATE: February 24, 2014